DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The new title submitted 12/16/2021 is acknowledged and accepted by the Office.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The references cited in the PCT international search report dated 8/7/2021 by the Taiwan Intellectual Property Office (TIPO) are in compliance with 37 CFR 1.98(a)(1), and have been considered by the examiner.
Response to Amendment/Claim Status
Claims 10-12, 35-43, 45 and 62-68 are currently pending. Claims 10, 38, 40, 43 and 45 have been amended. New claims 62-68 have been added. Claims 1-9, 13-34, 44 and 46-61 were previously canceled.

Claim Rejections - 35 USC § 112
The rejection of Claims 10, 11, 12, 35-43 and 45 under 35 U.S.C. 112(b), second paragraph is withdrawn. The applicant has amended claim 10 to overcome the rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12, 35-43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al (US 2016/0329524 A1-prior art of record, hereafter Cha) in view of Jain et al (US 2016/0024322 A1-IDS disclosed prior art, hereafter Jain) and Nakano et al (US 2012/0069079 A1-prior art of record, hereafter Nakano).
Re claim 1, Cha discloses in FIG. 1 a process of forming an encapsulated electronic device, the process comprising:
inkjet printing (¶ [0012] and [0027]) a curable ink composition (photocurable material; ¶ [0026]-[0027]) over an electronic device substrate (110; ¶ [0016]), the curable ink composition (photocurable material) comprising:

1 mol. % to 10 mol % of a cure initiator (1-10 wt % of photoinitiator Lucirin; ¶ [0071]); and
60 mol. % to 97 mol. % dodecanediol dimethacrylate (10-95 wt % DMA; ¶ [0070]) or a combination of mono(meth)acrylate monomer (DA; ¶ [0070] and [0072] including Table 1) and dodecanediol dimethacrylate (DMA; ¶ [0070] and [0072] including Table 1); and
curing (by UV irradiation; ¶ [0027] and [0071]) the film to form an organic polymeric thin film (second encapsulation film 140; ¶ [0027] and [0071]) over the electronic device (120).

A.	Cha fails to disclose the curable ink composition having moisture content less than 100 ppm; Cha also fails to explicitly disclose the curable ink composition comprising 1 mol. % to 15 mol. % tetra(meth)acrylate monomer or 1 mol. % to 15 mol. % of a combination of tri(meth)acrylate monomer and tetra(meth)acrylate monomer; and wherein the polymer of the polymeric thin film has a glass transition temperature of at least 85 °C in its bulk form; flowing the printed ink composition (photocurable material) on the electronic device substrate (110) to form a uniform film.

However,
Cha does disclose the use of higher (meth)acrylate compounds including pentaerythritol tetraacrylate (¶ [0030] and [0032]) for the curable ink compositions, where  mono(meth)acrylate monomer and dodecanediol dimethacrylate would have a glass transition temperature of at least 85 °C in its bulk form as claimed.

B.	Cha fails to disclose the curable ink composition having moisture content less than 100 ppm; and flowing the printed ink composition (photocurable material) on the electronic device substrate (110) to form a uniform film.
However,
Jain discloses in FIGS. 1, 3 and 8 a process of forming an encapsulated electronic device, the process comprising: preparing a curable ink composition (¶ [0027]), the curable ink composition having moisture content less than 100 ppm (below about 200 ppm; ¶ [0051]).
For the record, Jain discloses dehydration (¶ [0051]) and filtering (¶ [0050]) techniques substantially as disclosed by the instant specification comprising drying in a dry, inert atmosphere, adding 3 Angstrom molecular sieve beads (10% w/w) and agitation for hours (up to 5 days), and filtering the ink solution through 0.2 or 0.45 μm PTFE syringe filter or vacuum or pressure filtration methods, and sonication of the filtered solution for 30 minutes at ambient temperature. After which, the ink composition is ready for use and is stored away from light in an inert environment, for example, in a glove box.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the dehydration, agitation, filtering and sonication Jain through optimization and/or routine experimentation (see MPEP § 2144.05 II.) with the method of Cha and to produce a substantially identical compositional structure where the properties are presumed to be inherent and the same as the claimed invention (see MPEP 2112.01 I. and 2112.01 II.). That is, the curable ink composition having moisture content less than 100 ppm as claimed.

C.	Cha and Jain fail to disclose flowing the printed ink composition (photocurable material) on the electronic device substrate (110) to form a uniform film.
However,
Nakano discloses in FIGS. 12-18 a process of forming an inkjet film of uniform thickness, the process comprising: inkjet printing (¶ [0107]) an ink composition (5-16 cp viscosity with 30-40 dyn/cm surface tension ink; ¶ [0042]; [0045]-[0047]; [0106] and [0112]), and flowing (spreading; ¶ [0107]) the printed ink composition (5-16 cp/30-40 dyn/cm ink) on a substrate (glass 2 of EL display; ¶ [0042] and [0112]) to form a uniform film (¶ [0036] and [0045]).


Re claims 11 and 12, Cha discloses the process of claim 10, wherein the ink composition comprises the tetra(meth)acrylate monomer pentaerythritol 
tetra(meth)acrylate (¶ [0029]-[0030] and [0033]); and wherein the ink composition comprises the tri(meth)acrylate monomer trimethylolpropane tri(meth)acrylate (¶ [0029]-[0030]; [0032]) and [0070]).

Re claims 35 and 36, Cha discloses the process of claim 10, wherein the ink composition comprises 60 mol. % to 97 mol. % dodecanediol dimethacrylate (DMA; ¶ [0070] and [0072] including Table 1: examples 1-22); and wherein the ink composition comprises 60 mol. % to 97 mol. % of the combination of the mono(meth)acrylate monomer (DA; ¶ [0070] and [0072] including Table 1: examples 4-9 and 15-20) and the dodecanediol dimethacrylate (DMA; ¶ [0070] and [0072] including Table 1: examples 4-9 and 15-20).

Re claims 37 and 39, Cha disclose the process of claims 10; and 35.

However, as discussed above for claim 10, the structures produced by Cha and Jain and Nakano are compositionally substantially identical to the claimed structure; and their properties are presumed inherent and the same.
Therefore, the polymer of the polymeric thin film of Cha and Jain and Nakano would have a glass transition temperature of at least 90 °C in its bulk form.

Re claims 38 and 40, Cha discloses the process of claims 10; and 35.
But, fails to explicitly disclose wherein the curable ink composition has a viscosity in the range from 10 cPs to 28 cPs at 25 °C and a surface tension in the range from 28 dyn/cm to 45 dyn/cm at 25 °C.
However, as discussed above for claim 10, the structures produced by Cha and Jain and Nakano are compositionally substantially identical to the claimed structure; and their properties are presumed inherent and the same.
Therefore, the curable ink composition of Cha and Jain and Nakano would have a viscosity in the range from 10 cPs to 28 cPs at 25 °C and a surface tension in the range from 28 dyn/cm to 45 dyn/cm at 25 °C.

Re claims 41 and 42, Cha discloses the process of claim 10, wherein the electronic device (120) is an optoelectronic device (photoelectric element; ¶ [0018]); and wherein the optoelectronic device (120) is an organic light emitting diode (OLED; ¶ [0018]-[0019]).

st encapsulation film 130; ¶ [0020]) on the electronic device (120) and further wherein applying the curable ink composition (photocurable material) over the electronic device substrate (110) comprises applying (¶ [0026]-[0027]) the curable ink composition on the inorganic barrier layer (130).

Re claim 45, Cha disclose the process of claim 35, wherein the device (120) is an organic light emitting diode (OLED; ¶ [0018]-[0019]) and the method further comprises forming an inorganic barrier layer (1st encapsulation film 130; ¶ [0020]) on the organic light emitting diode (120) and further wherein applying the curable ink composition (photocurable material) over the electronic device substrate (110) comprises applying (¶ [0026]-[0027]) the curable ink composition on the inorganic barrier layer (130).

Re claim 62, Cha and Jain and Nakano disclose the process of claim 10, wherein the polymeric thin film has thickness variation of 5% or lower (Nakano: ¶ [0015] and Jain: ¶ [0053]) as part of the uniform, low moisture cured ink compositions discussed for claim 10.

Re claim 63, Cha and Jain and Nakano disclose the process of claim 43, further comprising repeatedly forming alternating layers of the polymeric thin film (62A/62B of Jain; ¶ [0034]) and the inorganic barrier layer (60A/60B of Jain; ¶ [0034]) over the electronic device substrate (110 of Cha or 52 of Jain) as part of the uniform, low moisture cured ink compositions discussed for claim 10.
see claim 62).

Claim 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Cha and Jain and Nakano as applied to claim 65 above, and further  in view of Geipert et al (US 2012/0083569 A1-prior art of record).
Re claims 65-67, Cha and Jain and Nakano disclose the process of claim 10.
But, fail to disclose wherein the curable ink composition further comprises a urethane di(meth)acrylate; wherein the urethane di(meth)acrylate is a diurethane di(meth)acrylate; and wherein the urethane di(meth)acrylate is a diurethane dimethacrylate present in a concentration range of about 1 mol. % to about 20 mol. %.

However, Geipert discloses a process of forming an organic polymeric thin film, the method comprising: a curable ink composition further comprises a urethane di(meth)acrylate (¶ [0053]); and wherein the urethane di(meth)acrylate is a diurethane di(meth)acrylate (¶ [0053]); and wherein the curable composition comprises 1 mol. % to 20 mol. % (0.01 to 10 wt %; ¶ [0054]) of the diurethane di(meth)acrylate monomer.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Cha and Jan and Nakano to include the 1 mol. % to 20 mol. % of the diurethane di(meth)acrylate monomer as disclosed by Geipert to improve the crosslinking of the cured composition (Geipert; ¶ [0053]).

But, fail to explicitly disclose wherein the curable ink composition has a viscosity in the range from 10 cPs to 28 cPs at 25 °C and a surface tension in the range from 28 dyn/cm to 45 dyn/cm at 25 °C.
However, as discussed above for claims 10 and 67, the structures produced by Cha and Jain and Nakano and Geipert are compositionally substantially identical to the claimed structure; and their properties are presumed inherent and the same.
Therefore, the curable ink composition of Cha and Jain and Nakano and Geipert would have a viscosity in the range from 10 cPs to 28 cPs at 25 °C and a surface tension in the range from 28 dyn/cm to 45 dyn/cm at 25 °C.

Response to Arguments
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection relies on a reference combination not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892